Law Offices Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA19103-7098 September 5, 2013 VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: BMO Lloyd George Frontier Markets Equity Fund (the “Trust”) Initial Registration Statement on Form N-2 Dear Sir or Madam: On behalf of the Trust, and pursuant to Section 8 of the Investment Company Act of 1940, as amended (the “1940 Act”), and Section 6 of the Securities Act of 1933, as amended (the “1933 Act”), please find transmitted herewith for filing via the EDGAR system the Trust’s initial Registration Statement on Form N-2 (the “Registration Statement”).The Trust is a statutory trust organized under the laws of the State of Delaware on July 1, 2013.On September 5, 2013, the Trust filed via EDGAR its Notification of Registration on Form N-8A. Please contact me at (215) 564-8198 with any questions or comments relating to this filing. Very truly yours, /s/Michael P. O'Hare Michael P. O'Hare Enclosure
